Citation Nr: 0508646	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-28 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a 
concussion, to include headaches.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel

INTRODUCTION

The veteran had active service from November 1967 to November 
1969.

This appeal arises from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  In this decision, the RO denied entitlement 
to service connection for residuals of a concussion, to 
include chronic headaches.  The veteran appealed this 
determination.

By rating decision of October 2002, the RO also denied 
entitlement to service connection for traumatic injury to his 
teeth, hypertension, post-traumatic stress disorder (PTSD), 
bilateral hearing loss, and tinnitus.  The veteran initially 
appealed all of these issues by the timely filing of a Notice 
of Disagreement (NOD) in May 2003.  

Service connection was granted for bilateral hearing loss, 
tinnitus, and PTSD in August 2003.  The veteran did not 
contest the initial evaluation for his hearing loss or 
tinnitus within one year of the issuance of this decision.  
His PTSD was initially evaluated as 10 percent disabling.  
The veteran appealed this evaluation.  However, a subsequent 
rating decision of February 2004 granted an increased 
evaluation to 50 percent disabling.  The veteran informed VA 
in May 2004 that he was satisfied with this evaluation and 
wished to withdraw the issue of an increased evaluation for 
PTSD from appellate consideration.

In September 2003, the veteran withdrew the issue of service 
connection for hypertension.  He also clarified that his 
dental claim was only for treatment purposes.  By rating 
decision of June 2004, the veteran was granted service 
connection for traumatic injury to teeth numbers 8 and 9.  

Based on the above history, the Board of Veterans' Appeals 
(Board) finds that the issues of entitlement to service 
connection for traumatic injury to his teeth, hypertension, 
PTSD, bilateral hearing loss, and tinnitus have received full 
grants of all benefits sought on appeal or have been 
withdrawn by the veteran from appellate consideration.  The 
issue of an increased evaluation for PTSD was also withdrawn 
from appellate consideration.  

In written contentions submitted by the veteran's 
representative in March 2005, it was argued that the veteran 
was entitled to higher evaluations for his hearing loss, 
tinnitus, and PTSD.  The representative also raised the issue 
of a total disability evaluation due to individual 
unemployability (TDIU) resulting from the veteran's service-
connected disabilities.  See 38 C.F.R. § 4.16.  These matters 
are referred to the RO for appropriate action. 

Finally, the veteran was informed of the certification of 
this case to the Board by letter issued on August 3, 2004.  
He was notified that he had 90 days from the date this letter 
was issued to appoint a new representative before VA.  See 
38 C.F.R. § 20.1304 (2004).  On January 5, 2005, VA received 
the veterans submitted a request to VA to change his 
representative.  The Board contacted the veteran by letter in 
February 2005 and informed him that his request was found to 
be untimely and that in order to change his representative at 
this late date he would have to show good cause to warrant 
such a change.  The veteran was notified that if he did not 
respond to the Board's letter within 30 days, the Board would 
conduct appellate review of his current claim.  The veteran 
has failed to respond to this request and appellate review is 
appropriate at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At his hearing in January 2004, the veteran testified that 
after the head trauma that had resulted in a concussion, he 
was admitted to a military hospital in Vietnam for four days.  
He indicated that this ambush had occurred in July or August 
1968 while assigned to Headquarters Company, 2nd Battalion, 
47th Infantry, 9th Infantry Division at Long Binh, South 
Vietnam, and he was admitted to a military hospital in Saigon 
to recover.  He related that he had not been discharged from 
this hospital, but instead simply left the hospital when he 
felt well enough and hitched a ride on a helicopter back to 
his unit's base camp.  The RO obtained the veteran's service 
medical records in October 1983.  It does not appear that VA 
has attempted to obtain any military hospitalization records 
since then, even in light of the additional information 
provided by the veteran at his hearing in January 2004.  

According to Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), 
VA has a heightened duty to assist the veteran in obtaining 
missing service medical records.  Therefore, VA should 
contact the National Personnel Records Center (NPRC), provide 
this office with the information regarding the veteran's head 
trauma and hospitalization in July or August 1968 (to include 
the month/year of injury, name of his unit, and location of 
hospital (Saigon)) and request that they provide all 
inpatient treatment records for this veteran.  See 
38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2004).  

Regardless of whether or not additional service medical 
records are obtained, another VA compensation examination 
should be scheduled in order to determine if the veteran 
suffers from residuals of the in-service head injury.  See 
38 U.S.C.A. § 1154(b) (West 2002).  

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED for the following:

1.  Contact the NPRC, or any other U. S. 
Government office deemed appropriate, and 
request copies of all inpatient (hospital) 
records for the hospitalization the 
veteran had in July or August 1968 for 
treatment of a concussion.  Inform the 
NPRC of the veteran's service number, the 
unit he was assigned to at this time, the 
units location, the month and date of the 
head trauma, and that the military 
hospital in question was located in 
Saigon, South Vietnam.  If these records 
are unavailable, a negative reply is 
requested.  All responses and evidence 
provided should be associated with the 
claims file.

2.  Then, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a neurologic 
examination.  Send the claims folder to 
the examiner for review.  The examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  

The veteran testified that he sustained a 
head injury in July or August 1968 during 
combat operations in Vietnam.  Upon 
separation examination in October 1969, he 
denied having or ever having headaches.  
Neurologic evaluation was normal. 

Conceding that the veteran sustained a 
head injury during service in 1968, the 
examiner should state whether it is at 
least as likely as not (50 percent 
probability or greater) that he has any 
current residuals, to include chronic 
headaches, from that injury?  Is it at 
least as likely as not that any current 
residuals of a concussion had their onset 
during active service or are related to 
any in-service disease or injury, 
specifically the in-service head trauma?   

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

3.  If the veteran fails to report for his 
compensation examination, the claims file 
should be referred to an appropriate VA 
healthcare professional in order to 
provide the requested opinion, based on 
review of the claims file.

4.  Thereafter, review the claims file to 
ensure that all of the foregoing 
development has been completed.  In 
particular, review the examination report 
and medical opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand.  If they are not, implement 
corrective procedures.  

5.  Finally, readjudicate the veteran's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to this claim remains adverse 
to the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case (SSOC) and afforded 
a reasonable period of time within which 
to respond thereto.   

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





